In a proceeding pursuant to Court of Claims Act § 10 (6) for leave to file a late claim, the claimant appeals from an order of the Court of *456Claims (Mignano, J.), dated April 12, 2001, which denied her application.
Ordered that the order is reversed, on the facts and as a matter of discretion, without costs or disbursements, and the application is granted.
We disagree with the conclusion of the Court of Claims that the claimant failed to establish a potentially meritorious claim against the State because she did not submit an expert’s affidavit. Furthermore, although the claimant’s proffered excuse for failure to file a timely claim was not compelling, considering that the delay was minimal, and the State’s concession that it was not prejudiced by the delay, the application should have been granted (see, Marcus v State of New York, 172 AD2d 724). Santucci, J.P., Goldstein, Luciano, Schmidt and Crane, JJ., concur.